December 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                     MATTHEW T. DEARMOND, III, Appellant

NO. 14-12-00899-CV                         V.

              TEXAS DOW EMPLOYEES CREDIT UNION, Appellee
                    ________________________________

       Today the Court heard appellee's motion to dismiss the appeal from the judgment
signed by the court below on September 21, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Matthew T. Dearmond, III.
      We further order this decision certified below for observance.